DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-20 are pending and currently under consideration for patentability under 37 CFR 1.104.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020, 12/04/2020, 02/04/2021, 03/26/2021,06/032021,08/19/2021,10/192021,12/20/2021have been considered by the examiner.
Claim Objections
Claims 13 and 17 are objected to because of the following informalities: 
Claim 13 recites “the termination end face”. The examiner believes “the terminated end face” are the correct words to use here.
Claim 17 recites “a sensors”. The examiner believes “a sensor” are the correct words to use here.
Appropriate correction is required.
	Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “active electronic component” in claim 17, “cavity” in claim 15, and “optically transparent part” in claims 15-16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11, 13-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,867,529 to Utsumi et al. (hereinafter "Utsumi") in view of U.S. Patent No. 8,724,948 to Russert et al. (hereinafter “Russert”).
Regarding claim 1, Utsumi discloses a light guide (Fig. 3- main scope body 1) comprising: 
	a fiber bundle having a plurality of optical fibers (Fig. 3-light guide fibers 4); 
	a jacket enclosing at least a part of the plurality of optical fibers and/or the fiber bundle (Fig. 3-main tube 2), wherein the jacket has a maximum outer lateral dimension that is greater than a maximum outer lateral dimension of the fiber bundle by at most 500 um (Fig. 3; abstract-  The main tube has an outer diameter of 0.25 mm to 0.6 mm; Col. 4, lines 14-15-The diameter of the light guide fiber 4 is preferably 20 .mu.m to 50 .mu.)..
	a proximal end (Fig. 1- branch connector 7); 
	a distal end (Fig. 1- front end portion 6); but Utsumi does not expressly teach 
	a terminated end face on the proximal end and/or the distal end, wherein the terminated end face has a maximum lateral outer dimension that is not larger than the maximum outer lateral dimension of the jacket.
However, in the same field of endeavor of endoscopy, Russert teach of a light guide including a terminated end face on the proximal end and/or the distal end (Fig. 2- light exit surface 8), wherein the terminated end face has a maximum lateral outer dimension that is not larger than the maximum outer lateral dimension of the jacket (Fig. 2- light exit surface 8 and sleeve 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light guide of Utsumi to incorporate a terminated end face on the proximal end and/or the distal end, wherein the terminated end face has a maximum lateral outer dimension that is not larger than the maximum outer lateral dimension of the jacket, as taught by Russert. It would have been advantageous to make the combination in order to achieve the lowest possible coupling loss (Col. 1, lines 18-20 of Russert).
The modified device of Utsumi in view of Russert will hereinafter be referred to as modified Utsumi.
Regarding claim 2, modified Utsumi discloses the light guide of claim 1, and Utsumi further discloses wherein the maximum lateral outer dimension of the jacket and/or the fiber bundle is a diameter (Fig. 3-main tube 2).
Regarding claim 3, modified Utsumi discloses the light guide of claim 1, and Utsumi further discloses wherein the jacket comprises a material selected from a group consisting of: plastic; biocompatible plastic; sterilizable plastic; ethylene oxide sterilizable plastic; toxic plastic that is non-toxic to human or animal cell cultures over exposure durations of less than one day; cyclo-olefin copolymers; polycarbonates; polyethylene terephthalates; perfluoroalkoxy polymers; polyvinylidene fluorides; polymethyl methacrylates; polymethyl methacrylimides; acrylic- styrene-acrylonitrile copolymers; room temperature crosslinking silicone; hot crosslinking liquid silicone; UV crosslinking silicone; epoxy casting resins; epoxy casting adhesives; thermally crosslinking acrylate casting resins; UV crosslinking acrylate casting resins; polyurethane casting resins; polyester casting resins; thermoplastic, fluorothermoplastic; and any mixtures or combinations thereof (Col. 4, lines 35-37-The main tube 2, which forms the most important part of the invention, is made of an imide resin) .
Regarding claim 4, modified Utsumi discloses the light guide of claim 1, and Utsumi further discloses wherein the jacket is selected from a group consisting of: a shrink tube; a film; an extruded jacket; and a material having low-viscosity flow properties (Col. 4, lines 35-37-The main tube 2, which forms the most important part of the invention, is made of an imide resin).
Regarding claim 5, modified Utsumi discloses the light guide of claim 1, and Utsumi further discloses wherein the jacket is selected from a group consisting of: a spray- coated jacket; a dip-coated jacket; a cast jacket; an extruded jacket; a transparent jacket; a translucent jacket; an opaque jacket; a colored jacket; and any combinations thereof (Col. 5, lines 58-61- In manufacture of the main tube 2, a thin core wire (not shown) made of copper for example is dipped in a bath (not shown) of imide resin liquid).
Regarding claim 7, modified Utsumi discloses the light guide of claim 1, and Utsumi further discloses wherein the jacket has a wall thickness of not more than 0.15 mm (Col. 5, lines 54-55-The wall thickness B (FIG. 3) of the main tube 2 is preferably 10 um to 30 um; the examiner notes that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05(I))).
Regarding claim 8, modified Utsumi discloses the light guide of claim 1, and Utsumi further discloses wherein the fiber bundle comprises a glass optical fiber and/or a polymeric optical fiber (Col. 4, lines 12-14- Each of the light guide fibers 4 (FIGS. 3 and 4) consists of a multi-component glass core (not shown) and a multi-component glass clad (not shown)).
Regarding claim 9, modified Utsumi discloses the light guide of claim 1, and Utsumi further discloses wherein the fiber bundle comprises a glass fiber comprising or consisting of multicomponent silicate glass (Col. 4, lines 12-14- Each of the light guide fibers 4 (FIGS. 3 and 4) consists of a multi-component glass core (not shown) and a multi-component glass clad (not shown)).
Regarding claim 11, modified Utsumi discloses the light guide of claim 1, and Utsumi further discloses wherein the fiber bundle comprises at least one glass optical fiber having a core and a cladding glass (Col. 4, lines 12-14- Each of the light guide fibers 4 (FIGS. 3 and 4) consists of a multi-component glass core (not shown) and a multi-component glass clad (not shown)), wherein the core and/or cladding glass is free, except for inevitable traces, of a material selected from a group consisting of lead, antimony, arsenic, heavy metals, and any combinations thereof (Col. 4, lines 12-14- Each of the light guide fibers 4 (FIGS. 3 and 4) consists of a multi-component glass core (not shown) and a multi-component glass clad (not shown)).
Regarding claim 13, modified Utsumi discloses the light guide of claim 1, but Utsumi does not expressly teach wherein the termination end face comprises a feature selected from a group consisting of: a UV cured low-viscosity transparent adhesive thereon; a UV cured low- viscosity transparent casting resin thereon; a hot-pressed end face; a ground end face; a polished end face; a laser cut end face; an end face with a surface roughness Ra of 1.0 m; an end face with a transparent plastic having a refractive index substantially matched to that of the plurality of fibers; an end face with an irregularly shaped cross-sectional shape; an end face with a circular cross-sectional shape; an end face with a kidney-shaped cross-sectional shape; an end face with a crescent-shaped cross-sectional shape; a material of the jacket having surface energy of less than 40 mN/m; a material of the jacket having surface energy of less than 30 mN/m; a material of the jacket having surface energy of less than 20 mN/m; a jacket having a coating; a jacket having a physical pretreatment; and a jacket having a chemical pretreatment.
However, in the same field of endeavor of endoscopy, Russert teach of a light guide wherein the termination end face comprises a feature selected from a group consisting of: a UV cured low-viscosity transparent adhesive thereon; a UV cured low- viscosity transparent casting resin thereon; a hot-pressed end face; a ground end face; a polished end face; a laser cut end face; an end face with a surface roughness Ra of 1.0 m; an end face with a transparent plastic having a refractive index substantially matched to that of the plurality of fibers; an end face with an irregularly shaped cross-sectional shape; an end face with a circular cross-sectional shape; an end face with a kidney-shaped cross-sectional shape; an end face with a crescent-shaped cross-sectional shape; a material of the jacket having surface energy of less than 40 mN/m; a material of the jacket having surface energy of less than 30 mN/m; a material of the jacket having surface energy of less than 20 mN/m; a jacket having a coating; a jacket having a physical pretreatment; and a jacket having a chemical pretreatment (Fig. 2- light exit surface 8; Col. 1 lines 18-20- The end surface of the fiber bundle is usually ground and polished in order to achieve the lowest possible coupling loss).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light guide of Utsumi to incorporate a terminated end face comprising a ground end face, as taught by Russert. It would have been advantageous to make the combination in order to achieve the lowest possible coupling loss (Col. 1, lines 18-20 of Russert).
Regarding claim 14, modified Utsumi discloses the light guide of claim 1, and Utsumi further discloses wherein the fiber bundle is flexible or semi-flexible in the jacket that is a rigid jacket (Col. 6, lines 65-Col. 7, line 1-the scope body 1 or the main tube 2 can flex freely without cross-sectional constriction to provide ready access to various locations or targets inside the human body while retaining required rigidity for further pushing in) or wherein the fiber bundle comprises a drawn fiber bundle that is rigid (The examiner notes “and/or” denotes an optionally recited limitation and optionally recited limitations are not guaranteed to take place and are therefore not required to be taught, see MPEP § 2103 Section 1(C)).
Regarding claim 15, modified Utsumi discloses the light guide of claim 1, and Utsumi further discloses wherein the jacket is elongated relative to the fiber bundle so that a cavity is defined at the proximal end and/or the distal end (Fig. 3-image guide 3), wherein the cavity is filled an optically transparent part (Fig. 3-image guide fibers 12).
Regarding claim 16, modified Utsumi discloses the light guide according to claim 15, and Usumi further discloses wherein the optically transparent part forms a light entry or light exit contour (Fig. 3-image guide fibers 12).
Regarding claim 18, modified Utsumi discloses the light guide of claim 1, wherein the proximal and/or distal end faces form an optical element (Fig. 4- objective lens 5), wherein the optical element has a shape selected from a group consisting of a planar shape, a convex shape, a concave surface shape, and a free-form surface (Fig. 4- objective lens 5).
Regarding claim 20, modified Utsumi discloses the light guide of claim 1, and Utsumi further discloses wherein the light guide is configured for a use selected from a group consisting of a diagnostic device, a surgical device, a therapeutic device, a flexible disposable endoscope, a rigid disposable endoscope, an in-vitro diagnostic device, an illumination light guide, cooktop light guide, a dishwashing machine light guide, a refrigerator light guide, a freezer cabinet light guide, a cooking oven light guide, blender light guide, a toaster light guide, a table-top cooking device light guide, a coffee machine light guide, cooking chamber light guide, a home ambience lighting light guide, an exterior automotive lighting light guide, an interior automotive lighting light guide, and a machine lighting light guide (Col. 1, lines 5-10-This invention relates generally to fiberscopes, and more particularly to a super-thin fiberscope which can be advantageously used, primarily but not exclusively, for medical and diagnostic purposes).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,867,529 to Utsumi et al. (hereinafter "Utsumi") in view of U.S. Patent No. 8,724,948 to Russert et al. (hereinafter “Russert”) and in further view of U.S. Patent No. 10,393,957 to Potter.
Regarding claim 6, Utsumi discloses the light guide of claim 1, but neither Utsumi nor Russert expressly teach further comprising no air gap between the jacket and the fiber bundle.
However, in the same field of endeavor of endoscopy, Potter teaches of a light guide further comprising no air gap between the jacket and the fiber bundle (Col. 5, lines 48-51-The amount of adhesive used to hold together optical fibers should be an amount that is sufficient to bond outer fiber claddings 511 of optical fibers together and without an air gap).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light guide of modified Utsumi to incorporate no air gap between the jacket and the fiber bundle, as taught by Potter. It would have been advantageous to make the combination in order to hold the optical fibers together in a bundle but project light homogeneously into the bundle without leakage of light (Col. 5, lines 34-36 of Potter).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,867,529 to Utsumi et al. (hereinafter "Utsumi") in view of U.S. Patent No. 8,724,948 to Russert et al. (hereinafter “Russert”) and in further view of U.S. Publication No. 2012/0289779 to Kinoshita et al. (hereinafter “Kinoshita”).
Regarding claim 10, Utsumi discloses the light guide of claim 1, but neither Utsumi nor Russert expressly teach wherein the fiber bundle comprising a glass optical fiber with a numerical aperture in air of greater than 0.80.
However, in the same field of endeavor of endoscopy, Kinoshita teaches of a light guide wherein the fiber bundle comprising a glass optical fiber with a numerical aperture in air of greater than 0.80 ([0012]-the light guide having a numerical aperture of 0.46 to 0.90)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light guide of modified Utsumi to incorporate the fiber bundle comprising a glass optical fiber with a numerical aperture in air of greater than 0.80, as taught by Kinoshita. It would have been advantageous to make the combination in order to enable irradiation of an irradiation area according to the specifications of the medical endoscope and to enable the optical system to be designed easily and manufactured at low cost ([0060] of Kinoshita).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,867,529 to Utsumi et al. (hereinafter "Utsumi") in view of U.S. Patent No. 8,724,948 to Russert et al. (hereinafter “Russert”) and in further view of U.S. Patent No. 11,215,752 to Lin et al. (hereinafter “Lin”).
Regarding claim 12, Utsumi discloses the light guide of claim 1, but neither Utsumi nor Russert expressly teach wherein at least one of the plurality of optical fibers has a polymer layer as an outer jacket made of a thermoplastic material with a melting temperature in a range between at least 80 0C and at most 250 0C.
However, in the same field of endeavor of endoscopy, Lin teaches of a light guide wherein at least one of the plurality of optical fibers has a polymer layer as an outer jacket made of a thermoplastic material with a melting temperature in a range between at least 80 0C and at most 250 0C (Col. 7, lines 55-58, fiber cladding such as cladding 36 of FIG. 2 is formed from semi-crystalline fluoropolymer having a melting temperature of at least 120° C).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light guide of modified Utsumi to incorporate an polymer outer jacket around the plurality of optical fiber made of a thermoplastic material with a melting temperature in a range between at least 80 0C and at most 250 0C , as taught by Lin.  It would have been advantageous to make the combination so that the viscosities of the polymers for the cores, cladding, and binder are similar in magnitude (Col 7 lines 66-67 of Lin).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,867,529 to Utsumi et al. (hereinafter "Utsumi") in view of U.S. Patent No. 8,724,948 to Russert et al. (hereinafter “Russert”) and in further view of JP 2003290135 A to Furuyama.
Regarding claim 17, Utsumi discloses the light guide of claim 1, but neither Utsumi nor Russert expressly teach further comprising an active electronic component secured to the proximal and/or distal end face, wherein the active electronic component is selected from a group consisting of an LED, a laser diode, a sensors, and a camera chip.
However, in the same field of endeavor of endoscopy, Furuyama teaches of a light guide further comprising an active electronic component secured to the proximal and/or distal end face, wherein the active electronic component is selected from a group consisting of an LED, a laser diode, a sensors, and a camera chip ([0030]- an image pickup means (for example, a CCD camera) (not shown) is installed at the other end of the image guide 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light guide of modified Utsumi to incorporate a camera chip, as taught by Furuyama. It would have been advantageous to make the combination in order to observe the internal tissue with a good image in clinical use ([0031] of Furuyama).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,867,529 to Utsumi et al. (hereinafter "Utsumi") in view of U.S. Patent No. 8,724,948 to Russert et al. (hereinafter “Russert”) and in further view of U.S. Publication No. 2015/0049994 to Schultheis et al. (hereinafter “Schultheis”).
Regarding claim 19, Utsumi discloses the light guide of claim 1, but neither Utsumi nor Russert expressly teach further comprising an area ratio of a cross-sectional area of the light guide to a cross-sectional area of the fiber bundle of at least 1.025 and at most 2.64.
However, in the same field of endeavor of endoscopy, Schultheis teaches of a light guide further comprising an area ratio of a cross-sectional area of the light guide to a cross-sectional area of the fiber bundle of at least 1.025 and at most 2.64 ([0022]-a ratio of the inner diameter D1 of the tube to the outer diameter of the bundle is kept at less than 1.5, preferably less than 1.25).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light guide of modified Utsumi to incorporate an area ratio of a cross-sectional area of the light guide to a cross-sectional area of the fiber bundle of at least 1.025 and at most 2.64, as taught by Schultheis. It would have been advantageous to make the combination in order to protect and mechanically stabilize the one or more optical fiber ([0002] of Schultheis).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795